Citation Nr: 0724903	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  07-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 22, 2002 
for an award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision from 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

A videoconference hearing at the RO before the undersigned 
Acting Veterans Law Judge was conducted in February 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Adequate notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  No such pre-adjudication 
notice was sent to the veteran in this case.  This timing 
defect can be remedied by fully compliant notice issued prior 
to a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  However, the RO did not 
readjudicate the claim after issuing the veteran compliant 
notice in February 2007.  Accordingly, a remand is required 
to ensure that the veteran receives the requisite 
readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative an additional letter with 
respect to the earlier effective date 
claim which complies with the VA 
notification and duty to assist 
requirements.  The letter should include 
notice of the type of information 
necessary to assign an effective date 
prior to July 22, 2002 for the award of 
service connection for PTSD.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.

2.  The RO should then review the 
veteran's claim for an effective date 
earlier then July 22, 2002 for the award 
of service connection for PTSD.  Should 
the benefit sought on appeal remain 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case (SOC) 
in December 2006.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. F. SYLVESTER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


